Citation Nr: 1732795	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  08-08 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected PTSD.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected PTSD.

4.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of left eye cataract surgery.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ORDER

Entitlement to service connection for a right shoulder disorder, to include as secondary to the service-connected PTSD, is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected PTSD, is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to the service-connected PTSD, is denied.


FINDINGS OF FACT

1.  A right shoulder disorder was not present during the Veteran's service; arthritis was not manifest within one year of discharge from service, and did not develop or worsen as a result of any incident during service, including the service-connected PTSD.

2.  A right knee disorder was not present during the Veteran's service; arthritis was not manifest within one year of discharge from service, and did not develop or worsen as a result of any incident during service, including the service-connected PTSD.

3.  A left knee disorder was not present during the Veteran's service; arthritis was not manifest within one year of discharge from service, and did not develop or worsen as a result of any incident during service, including the service-connected PTSD.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  A right knee disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  A left knee disorder was not incurred or aggravated in service and is not proximately due to or the result of the service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran had active military service from June 1968 to June 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2007 and August 2009 rating decisions of the VA Regional Office (RO) in Columbia, South Carolina.

In August 2009, the Veteran testified at a hearing conducted before a Decision Review Officer; in July 2010, he and his wife testified at a hearing conducted before the undersigned.  Transcripts of both hearings have been associated with the claims file.

The case was remanded in December 2010, April 2014, and August 2016 for further development.  

Subsequent to the April 2017 Supplemental Statement of the Case (SSOC), additional evidence was associated with the claims file.  However, review of the evidence reveals that such not is pertinent to the issues being decided or is duplicative or cumulative of evidence already considered by the RO.  Thus, a remand for the issues being decided herein is not necessary.  See 38 C.F.R. § 19.37 (2016). 

In February 2015, the RO denied five service connection claims and five petitions to reopen.  Subsequently, in February 2016, the Veteran filed a Notice of Disagreement (NOD), as to those denials.  Correspondence from the RO to the Veteran in March 2016 shows that they acknowledged receipt of the Veteran's NOD.  As such, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As the evidence reflects that the NOD has been recognized, Manlincon is not applicable in this case.  As Manlincon is not applicable, the Board declines to remand the issues denied in February 2015 for the issuance of a Statement of the Case (SOC) and instead refers the RO to issue an SOC. 

The issue of entitlement to compensation under 38 U.S.C.A. § 1151 being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

1.  VA's Duties to Notify and  Assist 

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

II.  Analysis

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

Pursuant to 38 C.F.R. § 3.303(b) when a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis) may be also presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2016).

	1.  Right Shoulder Disorder

The Veteran contends that he has a right shoulder disorder that is either related to an in-service blast injury, an in-service fall off a truck, or that is secondary to his service-connected PTSD.  See, e.g., July 2010 Hearing Transcript (T.) at 17; June 2011 VA examination; and October 2013 Written Brief Presentation.

The question for the Board is whether the current diagnoses of impingement right shoulder with acromioclavicular (AC) arthrosis and right shoulder degenerative joint disease is related to the Veteran's military service or is caused or aggravated by his service-connected PTSD.  
The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a right shoulder disorder is not warranted.  In this cases, the preponderance of the evidence weighs against a finding that a currently diagnosed right shoulder disorder is directly related to the Veteran's military service or is secondary to his service-connected PTSD.  

Regarding service connection on a direct basis, the Veteran's service treatment records (STRs) include his June 1968 enlistment and May 1971 separation examination, which both revealed clinically normal upper extremities.  In his reports of medical history, the Veteran denied arthritis or rheumatism; bone, joint or other deformity; and painful or "trick" shoulder.  An undated record shows that the Veteran hurt his right arm when he fell getting off a truck.  Full range of motion was noted.  There is no diagnosis of any right shoulder disorder in the Veteran's STRs and no further right arm complaints following the undated record.  

Post-service treatment records have shown that the Veteran reported having an injury to his shoulder in 1968 and having had pain in the past.  See June 2013 nursing note.  However, none of his records contain any opinion relating a currently diagnosed right shoulder disorder to his military service.

The Veteran was provided a VA examination in June 2011.  The examiner noted the undated STR showing a right arm injury.  The examiner also noted that the Veteran's exit exam did not claim any condition of the right shoulder.  The Veteran reported two in-service injuries.  He reported one was jumping out of a truck, slipping, and running into a brick wall; the second was an explosion in which he was blown eight feet in the air and banged up against a brick wall.  The Veteran was diagnosed with impingement with AC arthrosis.  The examiner opined that his right shoulder condition was degenerative in nature and more so due to ageing and not due to any specific injury itself.  The examiner reported that there was just not enough evidence in the claims file to support his claim of right shoulder complaints being related to the service.  The examiner concluded that it was their opinion that the Veteran's right shoulder condition was not related to his complaints during service.

At a VA examination in May 2014, the Veteran was diagnosed with degenerative joint disease.  He reported that he began having shoulder issues five to ten years ago.  He stated that he injured his shoulder when he fell out of a truck in active duty, but did not start having shoulder issues until almost 30 years later.  The examiner opined that the Veteran had an injury in active duty; however, that healed and he did not begin having shoulder problems until almost 30 years later.  The examiner opined that the Veteran's current shoulder condition was less likely as not related to his military service.  

No medical professional has provided any opinion relating a right shoulder disorder to the Veteran's reported in-service injuries.  The only medical opinions of record, those of the 2011 and 2014 examiners, collectively show that a currently diagnosed right shoulder disorder is not related to the Veteran's military service.  As these opinions were formed after interviewing and examining the Veteran; consider the Veteran's statements regarding his in-service injuries; and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when there is factually accurate, fully articulated, and sound reasoning for the conclusion, not just from mere review of the claims file).  These opinions are also uncontradicted.  The 2014 examiner's opinion regarding the Veteran's in-service injury being healed is supported by the May 1971 separation examination, which showed normal upper extremities.  Furthermore, in his separation report of medical history, the Veteran denied all pertinent symptoms, including painful or "trick" shoulder.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current right shoulder disorder began during service or is otherwise related to his military service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Here, the first evidence of right shoulder complaints is not until 2007 when the Veteran filed his claim.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of right shoulder complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of right shoulder complaints is itself evidence which tends to show that a right shoulder disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed normal upper extremities, and no associated complaints were made.  Additionally, the Veteran reported to the 2014 examiner that he began having shoulder issues five to ten years ago.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

Regarding service connection on a secondary basis, the evidence does not show that the Veteran's service-connected PTSD caused or aggravates a right shoulder disorder.  The Board acknowledges the representative's October 2013 argument with citation to VA information about PTSD aggravating arthritis.  However, this is general information and does not specifically apply to this Veteran.  This information does not tend to show that this particular Veteran's PTSD aggravates a right shoulder disorder.

Additionally, a VA medical opinion was obtained in January 2017.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that there was no theoretical basis to conclude that the Veteran's right shoulder degenerative joint disease was caused by PTSD.  The examiner also opined that the Veteran's condition was not at least as likely as not aggravated beyond its natural progression by PTSD.  The examiner reported that it was true that pain could be influenced by presence of PTSD.  The examiner noted that there was no way to quantify that.  The examiner concluded that, therefore, it was not possible to determine to what degree, if any, the Veteran's pain was influenced by PTSD symptoms.  

In this case, the uncontradicted 2017 examiner's opinion shows that the Veteran's right shoulder disorder is not caused or aggravated by his service-connected PTSD.  Although pain might be influenced by PTSD, aggravation of the Veteran's right shoulder disorder has not been shown.  Even if the Veteran does have increased pain, a worsening of his underlying right shoulder disorder beyond its natural progression has not been shown.  No medical professional has provided any opinion relating the Veteran's PTSD as causing or aggravating his right shoulder disorder.  Therefore, service connection on a secondary basis is not warranted.  

The overall evidence of record weighs against a finding of a right shoulder disorder being associated with the Veteran's active duty, to include being secondary to the service-connected PTSD.  Without an equipoise in the evidence showing an association between a right shoulder disorder and the Veteran's active duty, to include being secondary to the service-connected PTSD, service connection for a right shoulder disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  As to the specific issue in this case, the etiology of a right shoulder disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions that have not related a right shoulder disorder to his military service, to include being secondary to the service-connected PTSD, than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a right shoulder disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a right shoulder disorder, to include being secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A § 5107 (West 2014).  

	2.  Bilateral Knee Disorder

The Veteran contends that he has a right shoulder disorder that is either related to an in-service blast injury, an in-service fall off a truck, or that his secondary to his service-connected PTSD.  See, e.g., July 2010 T. at 17; June 2011 VA examination; and October 2013 Written Brief Presentation.

The question for the Board is whether the current diagnosis of bilateral knee degenerative joint disease is related to the Veteran's military service or is caused or aggravated by his service-connected PTSD.  

The Board finds that based on a review of the competent, credible, and probative evidence, service connection for a bilateral knee disorder is not warranted.  In this cases, the preponderance of the evidence weighs against a finding that a currently diagnosed bilateral knee disorder is directly related to the Veteran's military service or is secondary to his service-connected PTSD.  

Regarding service connection on a direct basis, the Veteran's June 1968 enlistment and May 1971 separation examination both revealed clinically normal lower extremities.  In his reports of medical history, the Veteran denied arthritis or rheumatism; bone, joint or other deformity; and "trick" or locked knee. There are no complaints of, treatment for, or diagnosis of, any bilateral knee disorder in the Veteran's STRs.  

Post-service treatment records do not contain any opinion relating a currently diagnosed bilateral knee disorder to the Veteran's military service.

The Veteran was provided a VA examination in June 2011.  The examiner noted that the Veteran's exit exam did not claim any condition of the bilateral knees.  The Veteran reported two in-service injuries, which were discussed above.  He was diagnosed with bilateral knee degenerative joint disease.  The examiner opined that his bilateral knee condition was degenerative in nature and more so due to ageing and not due to any specific injury itself.  The examiner reported that there was just not enough evidence in the claims file to support his claim of bilateral knee complaints being related to the service.  The examiner concluded that it was their opinion that the Veteran's bilateral knee condition was not related to his complaints during service.

At a VA examination in May 2014, the Veteran was again diagnosed with degenerative joint disease.  He reported that he fell out of a truck in active duty.  He stated that he began having pain in the knees approximately ten years ago.  The Veteran stated that the pain started fairly suddenly when it came on; it happened fairly suddenly.  The examiner opined that they saw only one note in the Veteran's records about that fall,and he did not have severe knee issues in service.  The examiner noted that the Veteran's knees did not become a problem until 10-15 years ago.  They concluded that the Veteran's current knee issues were less likely as not related to his military career.  

No medical professional has provided any opinion relating a bilateral knee disorder to the Veteran's reported in-service injuries.  The only medical opinions of record, those of the 2011 and 2014 examiners, collectively show that a currently diagnosed bilateral knee disorder is not related to the Veteran's military service.  As these opinions were formed after interviewing and examining the Veteran; consider the Veteran's statements regarding his in-service injuries; and are supported by rationales, the Board accords them great probative value.  See Nieves-Rodriguez, 22 Vet. App. 295.  These opinions are also uncontradicted.  Furthermore, the May 1971 separation examination showed normal lower extremities; the Veteran specifically denied all pertinent symptoms, including "trick" or locked knee, in his separation report of medical history.  In this case, the contemporaneous service records and post-service treatment records all fail to show that the onset of any current bilateral knee disorder began during service or is otherwise related to his military service.  See Curry at 68.  

Here, the first evidence of bilateral knee complaints is not until 2007 when the Veteran filed his claim.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of bilateral knee complaints, symptoms, or findings for over three decades between the Veteran's military service and the earliest evidence of bilateral knee complaints is itself evidence which tends to show that a bilateral knee disorder did not have its onset in service or for many years thereafter.

Furthermore, as the evidence does not show that the Veteran had arthritis manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker, as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  As already discussed above, the Veteran's separation examination showed normal lower extremities and no associated complaints were made.  Additionally, the Veteran reported to the 2014 VA examiner that he began having pain approximately ten years ago.  The contemporaneous evidence of record at the time of the Veteran's separation from service weighs against a finding of a continuity of symptomatology.  See Curry at 68.

Regarding service connection on a secondary basis, the evidence does not show that the Veteran's service-connected PTSD caused or aggravates a bilateral knee disorder.  The Board acknowledges the representative's October 2013 argument regarding PTSD aggravating arthritis.  However, like with his right shoulder, such is general information and does not specifically apply to this Veteran.  This information does not tend to show that this particular Veteran's PTSD aggravates his bilateral knee disorder.

Additionally, a VA medical opinion was obtained in January 2017.  The examiner opined that the claimed condition was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that there was no theoretical basis to conclude the Veteran's bilateral knee degenerative joint disease was caused by PTSD.  The examiner also opined that the Veteran's condition was not at least as likely as not aggravated beyond its natural progression by PTSD.  The examiner reported that it was true that pain could be influenced by presence of PTSD.  The examiner noted that there was no way to quantify that.  The examiner concluded that, therefore, it was not possible to determine to what degree, if any, the Veteran's pain was influenced by PTSD symptoms.  

In this case, the uncontradicted 2017 examiner's opinion shows that the Veteran's bilateral knee disorder is not caused or aggravated by his service-connected PTSD.  Although pain might be influenced by PTSD, aggravation of the Veteran's bilateral knee disorder has not been shown.  Even if the Veteran does have increased pain, a worsening of his underlying bilateral knee disorder beyond its natural progression has not been shown.  No medical professional has provided any opinion relating the Veteran's PTSD as causing or aggravating his bilateral knee disorder.  Therefore, service connection on a secondary basis is not warranted.  

The overall evidence of record weighs against a finding of a bilateral knee disorder being associated with the Veteran's active duty, to include being secondary to the service-connected PTSD.  Without an equipoise in the evidence showing an association between a bilateral knee disorder and the Veteran's active duty, to include being secondary to the service-connected PTSD, service connection for a bilateral knee disorder is not warranted.

Lay persons are competent to provide opinions on some medical issues.  See Kahana at 435.  As to the specific issue in this case, the etiology of a bilateral knee disorder, the question involved is medically complex, and accordingly the Board assigns greater weight to the VA examiners' opinions that have not related a bilateral knee disorder to his military service, to include being secondary to the service-connected PTSD, than to the Veteran's own lay opinions.  The Veteran has not been shown to possess the training, credentials, or other expertise to render an opinion that is of comparable probative value to that of the VA examiners.  See Jandreau at 1377 n.4.  

Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a bilateral knee disorder.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a bilateral knee disorder, to include being secondary to the service-connected PTSD, is denied.  See 38 U.S.C.A § 5107.  


REMAND

Regrettably, another remand is necessary for the remaining claim.  This issue was last remanded, in part, to obtain the scanned informed consent forms for November 2004, April 2007, and June 2007 left eye procedures.  In November 2016, treatment records showing that signed consent forms from November 2004 and April 2007 had been obtained.  However, copies of the actual consent forms are not of record.  Therefore, as the Board's remand directives have not been complied with, another remand is necessary to obtain these records. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the signed consent forms pertaining to November 2004, April 2007, and June 2007 left eye procedures.  If any such are not available, the Veteran should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, after any further development deemed necessary, readjudicate the Veteran's claim.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Barstow, Counsel

Copy mailed to:  Disabled American Veterans



Department of Veterans Affairs


